Citation Nr: 1745857	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-04 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1964 to November 1966.  He had service in the Republic of Vietnam and is in receipt of a National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has an acquired psychiatric disability, diagnosed as adjustment disorder, that is related to his period of service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, diagnosed as adjustment disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disability.  Specifically, he contends that during service in Vietnam, he took fire on several occasions and that he was continuously exposed to fire as a driver.  The Veteran asserts that these events in turn caused his current psychiatric disability.  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran has been diagnosed with adjustment disorder.  Accordingly, as there is a current psychiatric disability, the first Shedden element of service connection is satisfied.

The second Shedden element has also been satisfied.  The Veteran has indicated that he took fire while working as a truck driver in Vietnam and served in a combat zone during his tour there.  The Veteran's statements in this regard are credible and consistent with the places, types, and circumstances of his service.   

Turning to the third Shedden element of service connection, the record contains a positive nexus opinion regarding the etiology of the Veteran's adjustment disorder.  In June 2013, the Veteran underwent a VA examination and the psychiatrist determined that although the Veteran's symptoms do not meet the diagnostic criteria for posttraumatic stress disorder, the Veteran had adjustment disorder.  The examiner further determined that the Veteran "had an acute stress disorder, even PTSD upon his return from Vietnam" and that the Veteran's current adjustment disorder represents the residuals of that condition, which stems from the Veteran's combat experience in Vietnam.

In light of the June 2013 VA medical opinion and the competent and credible lay statements of record, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder, is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder, is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


